DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7,15-17, drawn to emotion detection, classified in G10L25/63.
II. Claims 8-14, 18-20, drawn to image color estimation, classified in G06T9/00.
Restriction for examination purposes as indicated is proper because all the
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not
required because one or more of the following reasons apply:
Inventions I and II are related as combination and subcombination. Inventions in
this relationship are distinct if it can be shown that (1) the combination as claimed does
not require the particulars of the subcombination as claimed for patentability, and (2)
that the subcombination has utility by itself or in other combinations (MPEP §
806.05(c)). In the instant case, the combination as claimed does not require the
particulars of the subcombination as claimed because invention I is directed to emotion detection and invention II is directed to image color estimation. 
The second invention does not need the steps of the color estimation to perform the audio processing based on emotion detection steps of the first invention. The subcombination has separate utility of image color estimation for audio signals processing.
The examiner has required restriction between combination and subcombination
inventions. Where applicant elects a subcombination, and claims thereto are
Applicant is advised that if any claim presented in a continuation or divisional
application is anticipated by, or includes all the limitations of, a claim that is allowable in
the present application, such claim may be subject to provisional statutory and/or
nonstatutory double patenting rejections over the claims of the instant application.
Applicant is advised that the reply to this requirement to be complete must
include (i) an election of an invention to be examined even though the requirement may
be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the
elected invention.
The election of an invention maybe made with or without traverse. To reserve a
right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the restriction requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the
elected invention.
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651